MASTERS’ SELECT FUNDS TRUST Supplement dated October 3, 2008 to Prospectus of the Masters’ Select Funds dated April 30, 2008 Notice to Existing and Prospective Shareholders of Masters’ Select Equity and Value Funds: Effective October 2, 2008, Clyde McGregor of Harris Associates L.P. is added as a portfolio manager to the Masters’ Select Equity Fund and the Masters’ Select Value Fund. Effective October 2, 2008, Bill Miller of Legg Mason Capital Management is removed as a portfolio manager to the Masters’ Select Equity Fund and Masters’ Select Value Fund.All references in the Prospectus dated April 30, 2008 to Bill Miller and Legg Mason Capital Management are hereby deleted. The following information replaces the table on page 5of the Prospectus: (Changes are in bold face type) INVESTMENT MANAGER/FIRM TARGET MANAGER ALLOCATION MARKET CAPITALIZATION OF COMPANIES IN PORTFOLIO STOCK- PICKING STYLE Christopher Davis/ Kenneth Feinberg Davis Selected Advisers, L.P. 20% Mostly large companies Growth at a reasonable price Bill D’Alonzo and Team Friess Associates, LLC 10% All sizes, emphasis is on small and mid-sized companies Growth Mason Hawkins Southeastern Asset Management, Inc. 20% All sizes and global, may have up to 50% foreign stocks Value Clyde McGregor Harris Associates L.P. 20% All sizes, but mostly large and mid-sized companies Value Frank Sands, Jr./ Michael Sramek Sands Capital Management, LLC 10% All sizes, but mostly large and mid-size companies Growth Robert Turner/ Christopher McHugh/ William McVail Turner Investment Partners, Inc. 10% All sizes, but mostly large and mid-size companies Growth Richard Weiss Wells Capital Management, Inc. 10% All sizes, emphasis is on small and mid-sized companies Growth at a reasonable price The following information replaces the table on page 8of the Prospectus.Effective as of the date of this supplement, the target percentages listed below supersede the target percentages in the biographical sections of each manager listed in the Prospectus that are found beginning on page 31. (Changes are in bold face type) INVESTMENT MANAGER/FIRM TARGET MANAGER ALLOCATION MARKET CAPITALIZATION OF COMPANIES IN PORTFOLIO STOCK- PICKING STYLE Mason Hawkins Southeastern Asset Management, Inc. 30% All sizes Value Clyde McGregor Harris Associates L.P. 20% All sizes but mostly large and mid-sized companies Value Bill Nygren Harris Associates L.P. 20% Mostly large and mid-sized companies Value Michael Embler and Peter Langerman Franklin Mutual Advisers, LLC 30% All sizes Value The following text is inserted on page 21 of the Prospectus under the heading “Masters’ Select Equity Fund Portfolio Managers”: Clyde McGregor CFA Harris Associates L.P. Two North
